            Case 1:20-cv-01686-LJL Document 24 Filed 04/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             4/14/2020
                                                                       :
AUSTIN SANCTUARY NETWORK, FREE                                         :
MIGRATION PROJECT, GRASSROOTS                                          :
LEADERSHIP, and CENTER FOR CONSTITUTIONAL :
RIGHTS,                                                                :   20-cv-1686 (LJL)
                                                                       :
                                    Plaintiffs,                        :       ORDER
                                                                       :
                  -v-                                                  :
                                                                       :
U.S. IMMIGRATION AND CUSTOMS                                           :
ENFORCEMENT, U.S. DEPARTMENT OF                                        :
TREASURY, and U.S. DEPARTMENT OF JUSTICE                               :
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants have asked the Court to reconsider its order of April 13, 2020 (“April 13

Order”), which was entered prior to Defendants’ submission of the same date. Plaintiffs ask the

Court to adhere to that April 13 Order. The Court has carefully considered the arguments set

forth in the letters submitted by the parties and presented in oral argument today. See Dkt. Nos.

18-22. For the reasons that follow, the Court modifies the April 13 Order as follows:

    1. Defendant Department of Treasury (“DOT”) may make its initial production in response

        to the FOIA request by the original date of April 27, 2020 and need not make a

        production by April 22, 2020. Defendants seek that relief and Plaintiffs do not object.

    2. The Court adheres to its April 13 Order with respect to Defendant United States

        Immigration and Customs Enforcement (“ICE”) as follows. ICE shall make its initial

        production of documents by April 22, 2020. That production shall consist of documents
        Case 1:20-cv-01686-LJL Document 24 Filed 04/14/20 Page 2 of 2



      responsive to the search terms provided by Plaintiffs to ICE and includes documents from

      the Office of Enforcement and Removal Operations (“ERO”), which Defendants

      represent is the ICE program office (if any) that would have documents regarding the

      nine individuals that were the subject of The Washington Times’ December 2019 article,

      including documents that were prepared for, consulted, or used with or given to The

      Washington Times in connection with that article. Plaintiffs’ FOIA request has been

      outstanding for seven months since their first FOIA request made on September 11, 2019,

      and the Court asked Defendants to prioritize only a subset of that request at the March 17,

      2020 initial pretrial conference. Moreover, it has been represented that the volume of

      documents responsive to this request and in ERO’s possession is likely small. At oral

      argument today, counsel representing Defendant ICE was unable to offer specifics as to

      why ERO would be unable to assemble the requisite documents in sufficient time to meet

      the April 22 deadline as opposed to the April 27 deadline originally ordered. To be clear,

      this Order shall not require Defendants to include in their initial production documents

      beyond those yielded by the search terms.




      SO ORDERED.

Dated: April 14, 2020                             __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge




                                                   2
